Mr. Justice Wole
delivered the opinion of the court.
The parties here pending suit agreed to submit their differences to an arbitrator named by the court. The arbitrator stated a long account and made a finding of $152 in favor of complainants. The court confirmed this finding and rendered judgment for complainants without costs.
After two such findings this court is not disposed to reverse the judgment in the absence of a clear conviction of error. Far from this being so, we have an imperfect record before us.
The parties submitted documents and vouchers to the referee. The referee made a report in which he referred to these vouchers and documents. This report was probably submitted to the court, but we have no definite statement of what really happened.
It is true that there is a so-called statement of the case in the record, but when this is examined, although it is signed by the judge, it purports to be the evidence submitted to the referee and not to the judge. The latter could hardly certify to evidence taken before another person. There is no statement' even that the stenographer’s notes taken before the referee were submitted to the court. In any event we have before us neither the documents and vouchers submitted to the referee nor any certificate from him as to the evidence taken before him. Phelps v. Peabody, 7 Cal. 50; Bernard v. Sloan, 84 Pac. 237. We have no due incorporation of the evidence on which the case was decided.
The judgment must be affirmed.